UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4814



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


STEVE BROADUS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CR-01-887)


Submitted:   June 10, 2004                 Decided:   June 16, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Bradley Bennett, SALVINI & BENNETT, L.L.C., Greenville, South
Carolina, for Appellant.   Elizabeth Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Steve Broadus pled guilty to conspiracy to possess with

intent to distribute fifty grams or more of cocaine base and more

than five kilograms of cocaine, in violation of 21 U.S.C. § 846

(2000).   At sentencing, the court granted the Government’s motion

for a downward departure based on Broadus’ substantial assistance

and   imposed   an   80-month   sentence.    Broadus    was   subsequently

resentenced after filing a 28 U.S.C. § 2255 (2000) motion based on

ineffective assistance of counsel at sentencing.        At resentencing,

the Government again moved for a downward departure based on

Broadus’ substantial assistance.        The district court granted the

motion and reduced Broadus’ offense level by four levels.         Broadus

received a 57-month sentence.      Broadus’ attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising the

issue of whether the district court erred by not departing further,

but asserting that, in his view, there are no meritorious issues

for appeal.      Although informed of his right to file a pro se

supplemental brief, Broadus has not done so.        We affirm.

           Broadus    argues    that   the   district   court    committed

reversible error when it represented to him at the conclusion of

the evidentiary hearing on his § 2255 motion that it would grant

the Government’s motion for a downward departure and reduce his

base offense level by five levels if he agreed to withdraw his

§ 2255 motion.    This assertion is belied by the record.       Nothing in


                                   - 2 -
the record reflects that the district court made any promises

regarding the extent of its downward departure.               Broadus further

argues    that    the    four-level     reduction   at    resentencing     was

inconsistent with the five-level reduction the court applied at the

initial sentencing.      This assertion too is belied by the record as

it clearly reflects that the court reduced Broadus’ offense level

by only four levels at the initial sentencing.                In any event, a

defendant may not appeal the extent of a downward departure unless

the departure decision resulted in a sentence imposed in violation

of law or resulted in an incorrect application of the sentencing

guidelines.      United States v. Hill, 70 F.3d 321, 324-25 (4th Cir.

1995).    We discern no such error in the district court’s departure

in this case.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Broadus’ conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel    may    move   this   court     for   leave    to    withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the


                                      - 3 -
materials before the court and argument would not aid in the

decisional process.

                                                    AFFIRMED




                           - 4 -